UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-00524 Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/15 The following N-CSR relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-CSR reporting requirements. A separate N-CSR Form will be filed for the series, as appropriate. Dreyfus High Yield Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus High Yield Fund ANNUAL REPORT December 31, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the President 2 Discussion of Fund Performance 3 Fund Performance 5 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 8 Statement of Assets and Liabilities 21 Statement of Operations 22 Statement of Changes in Net Assets 23 Financial Highlights 25 Notes to Financial Statements 28 Report of Independent Registered Public Accounting Firm 41 Important Tax Information 42 Board Members Information 43 Officers of the Fund 45 F O R M O R E I N F O R M AT I O N Back Cover Dreyfus High Yield Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus High Yield Fund, covering the 12-month period from January 1, 2015, through December 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. 2015 was a year of varied and, at times, conflicting economic influences. On one hand, the U.S. economy continued to grow as domestic labor markets posted significant gains, housing markets recovered, and lower fuel prices put cash in consumers’ pockets. Indeed, these factors, along with low inflation, prompted the Federal Reserve Board in December to raise short-term interest rates for the first time in nearly a decade. On the other hand, the global economy continued to disappoint, particularly in China and other emerging markets, when reduced industrial demand and declining currency values sparked substantial declines in commodity prices. Although several broad measures of stock and bond performance ended 2015 roughly unchanged, high levels of volatility prevailed across most financial markets. Among U.S. equities, moderate gains from consumer discretionary and health care stocks were balanced by pronounced weakness in the energy and materials sectors. Bonds also saw bifurcated performance, with municipal bonds and intermediate-term U.S. government securities faring well compared to high yield and emerging-markets debt. Market volatility is likely to persist until investors see greater clarity from the global economy. We expect to see wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets in 2016, suggesting that selectivity may be an important determinant of investment success. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation January 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2015, through December 31, 2015, as provided by Chris Barris and Kevin Cronk, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended December 31, 2015, Dreyfus High Yield Fund’s Class A shares produced a total return of –4.20%, Class C shares returned –4.91%, and Class I shares returned –3.96%. 1 In comparison, the BofA Merrill Lynch U.S. High Yield Master II Constrained Index (the “Index”), the fund’s benchmark, achieved a total return of –4.61% over the same period. 2 High yield bonds encountered weakness over the reporting period in the midst of deteriorating global economic sentiment and falling commodity prices. Favorable security selections and underweighted exposure to hard-hit energy companies and materials producers helped the fund’s relative performance to the benchmark. The Fund’s Investment Approach The fund seeks to maximize total return, consisting of capital appreciation and current income. At least 80% of the fund’s assets are invested in fixed-income securities that are rated below investment grade (“high yield” or “junk” bonds) or are the unrated equivalent as determined by Dreyfus. Individual issues are selected based on careful credit analysis. We thoroughly analyze the business, management, and financial strength of each of the companies whose bonds we buy, then project each issuer’s ability to repay its debt. High Yield Bonds Struggled during Flight to Quality 2015 proved to be a challenging time for high yield bonds. The reporting period began in the wake of heightened market volatility stemming from disappointing global economic data and plummeting commodity prices. Central banks in Europe, Japan, and China eased their monetary policies in response to these developments, and overseas investors flocked to U.S government securities and other relatively safe havens, sending yields lower. Meanwhile, a strengthening U.S. dollar and severe winter weather resulted in an anemic 0.6% annualized U.S. economic growth rate for the first quarter of 2015, prompting some investors to question the sustainability of the domestic recovery. Some of these macroeconomic drags proved transitory when the U.S. economy rebounded at a 3.9% annualized rate for the second quarter. The domestic labor market rebounded, consumer confidence improved, and business sentiment gained strength. Long-term U.S. Treasury yields climbed, and reduced credit concerns helped support high yield bond prices at the time. However, the bond market began to reverse course over the summer when investor sentiment again deteriorated due to a debt crisis in Greece and an economic slowdown China. Market volatility intensified over the second half of the year, particularly after an unexpected currency devaluation from Chinese authorities in August sparked renewed global economic concerns and another sharp decline in commodity prices. A tepid 2.0% annualized U.S. GDP growth rate for the third quarter added to investors’ concerns, and high yield corporate bonds lost value during the ensuing flight to quality. The impact of falling commodity prices and global economic instability was particularly severe for energy and materials producers, and aggressive mergers-and-acquisitions activity dampened results in the telecommunications, media, and technology sectors. 3 DISCUSSION OF FUND PERFORMANCE (continued) Allocation and Selection Strategies Proved Effective Although we are never satisfied with negative absolute returns, the fund proved relatively successful in navigating the opportunities and pitfalls of changing investor sentiment during 2015. Our sector allocation strategy proved particularly effective, as we held underweighted exposure to energy producers, metals-and-mining companies, and other industry groups that historically have been sensitive to falling commodity prices. Instead, we achieved better results from issuers in businesses that were relatively insulated from volatile commodity prices and global economic weakness, such as the more U.S.-centric homebuilding, paper, and packaging industries. The fund’s investments in the financials sector also fared relatively well, especially among recovering U.K. banks. Meanwhile, several chemical manufacturers benefited from lower input costs. On a more negative note, some of the fund’s individual positions lagged market averages over the reporting period for company-specific reasons. A satellite networking provider in the telecommunications services sector was undermined by disappointing earnings and a heavy debt load, an engineering-and-construction company in the services sector was hurt by a regulatory investigation, and a heavy equipment rental firm struggled with cash flow problems. A More Cautious Investment Posture We currently expect market volatility to persist until the direction of the global economy becomes clearer and commodity prices stabilize. Therefore, we have maintained the fund’s focus on the debt of U.S.-centric companies that are relatively insulated from overseas developments, including packaging manufacturers, homebuilders, service providers, and chemical producers. In contrast, we have continued to hold relatively light positions in metals-and-mining, energy, and retail companies. We reduced the fund’s exposure to CCC-rated bonds to a market-neutral position, and we have placed greater emphasis on large issuers with single-B ratings and relatively strong liquidity characteristics. Finally, as part of our risk management strategy, we have constructed a broadly diversified portfolio of nearly 300 different bond issues. January 15, 2016 Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuer’s perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The BofA Merrill Lynch U.S. High Yield Master II Constrained Index is an unmanaged performance benchmark composed of U.S. dollar-denominated domestic and Yankee bonds rated below investment grade with at least $100 million par amount outstanding and at least one year remaining to maturity. Bonds are capitalization-weighted. Total allocations to an issuer are capped at 2%. The index does not reflect fees and expenses to which the fund is subject. 4 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus High Yield Fund Class A shares, Class C shares and Class I shares and the BofA Merrill Lynch U.S. High Yield Master II Constrained Index † Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C and Class I shares of Dreyfus High Yield Fund on 12/31/05 to a $10,000 investment made in the BofA Merrill Lynch U.S. High Yield Master II Constrained Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes. The Index is an unmanaged performance benchmark composed of U.S. dollar-denominated domestic and Yankee bonds rated below investment grade with at least $100 million par amount outstanding and at least one year remaining to maturity. Bonds are capitalization-weighted. Total allocations to an issuer are capped at 2%. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 5 FUND PERFORMANCE (continued) Average Annual Total Returns as of 12/31/15 1 Year 5 Years 10 Years Class A shares with maximum sales charge (4.5%) -8.45% 3.04% 4.97% Without sales charge -4.20% 3.98% 5.45% Class C shares with applicable redemption charge † -5.81% 3.21% 4.65% without redemption -4.91% 3.21% 4.65% Class I shares -3.96% 4.24% 5.70% BofA Merrill Lynch U.S. High Yield Master II Constrained Index -4.61% 4.84% 6.82% Past performance is not predictive of future performance. The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. In addition to the performance of Class A shares shown with and without a maximum sales charge, the fund’s performance shown in the table takes into account all other applicable fees and expenses on all classes. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus High Yield Fund from July 1, 2015 to December 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2015 Class A Class C Class I Expenses paid per $1,000 † $ $ $ Ending value (after expenses) $ $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2015 Class A Class C Class I Expenses paid per $1,000 † $ $ $ Ending value (after expenses) $ $ $ † Expenses are equal to the fund’s annualized expense ratio of .95% for Class A, 1.70% for Class C and .70% for Class I, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period) 7 STATEMENT OF INVESTMENTS December 31, 2015 Bonds and Notes - 93.4% Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Aerospace/Defense - 1.0% Bombardier, Sr. Unscd. Notes 7.75 3/15/20 1,310,000 b 1,064,375 Bombardier, Sr. Unscd. Notes 7.50 3/15/25 2,285,000 b 1,610,925 CPI International, Gtd. Notes 8.75 2/15/18 2,255,000 c 2,232,450 TransDigm, Gtd. Notes 6.00 7/15/22 1,760,000 1,729,200 TransDigm, Gtd. Notes 6.50 7/15/24 3,550,000 3,548,225 Automotive - 2.0% Gates Global, Gtd. Notes EUR 5.75 7/15/22 1,700,000 1,333,829 Gates Global, Gtd. Notes 6.00 7/15/22 6,250,000 b 4,531,250 MPG Holdco I, Gtd. Notes 7.38 10/15/22 5,570,000 5,653,550 Omega US Sub, Sr. Unscd. Notes 8.75 7/15/23 3,690,000 b 3,422,475 Schaeffler Holding Finance, Sr. Scd. Notes 6.75 11/15/22 3,950,000 b 4,266,000 Banking - 3.8% Ally Financial, Gtd. Notes 4.75 9/10/18 2,885,000 2,960,731 Ally Financial, Gtd. Notes 7.50 9/15/20 2,685,000 3,044,119 Ally Financial, Gtd. Notes 8.00 11/1/31 1,190,000 1,378,913 Bank of America, Jr. Sub. Bonds, Ser. V 5.13 12/29/49 3,780,000 c 3,605,175 Barclays, Jr. Sub. Bonds EUR 6.50 12/29/49 2,825,000 c 3,117,287 Lloyds Banking Group, Jr. Sub. Bonds 7.50 4/30/49 7,291,000 c 7,783,142 Royal Bank of Scotland Group, Jr. Sub. Bonds 8.00 12/29/49 11,085,000 c,d 11,750,100 Royal Bank of Scotland Group, Sub. Bonds 6.13 12/15/22 3,660,000 3,990,304 Building Materials - 2.2% Allegion, Notes 5.88 9/15/23 1,600,000 1,636,000 Allegion US Holding, Gtd. Notes 5.75 10/1/21 4,690,000 4,772,075 American Builders & Contractors Supply, Sr. Unscd. Notes 5.63 4/15/21 3,490,000 b 3,551,075 Gibraltar Industries, Gtd. Notes 6.25 2/1/21 3,240,000 c 3,312,900 Nortek, Gtd. Notes 8.50 4/15/21 2,000,000 2,085,200 8 Bonds and Notes - 93.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Building Materials - 2.2% (continued) Ply Gem Industries, Gtd. Notes 6.50 2/1/22 1,500,000 1,357,500 RSI Home Products, Scd. Notes 6.50 3/15/23 4,670,000 b 4,833,450 Cable & Satellite - 6.9% Altice Financing, Sr. Scd. Notes 6.63 2/15/23 6,665,000 b 6,598,350 Altice Finco, Gtd. Notes 7.63 2/15/25 3,745,000 b 3,473,487 Cablevision Systems, Sr. Unscd. Notes 8.00 4/15/20 4,150,000 4,056,625 CCO Holdings, Gtd. Notes 6.63 1/31/22 3,735,000 3,945,094 CCO Holdings, Gtd. Notes 5.75 9/1/23 2,350,000 2,414,625 CCO Holdings, Gtd. Notes 5.38 5/1/25 2,015,000 b 2,009,963 Cequel Communications Holdings I, Sr. Unscd. Notes 6.38 9/15/20 2,490,000 b 2,443,313 DISH DBS, Gtd. Notes 6.75 6/1/21 3,335,000 3,368,350 DISH DBS, Gtd. Notes 5.88 7/15/22 6,660,000 6,227,100 Hughes Satellite Systems, Gtd. Notes 7.63 6/15/21 5,745,000 6,111,244 Intelsat Jackson Holdings, Gtd. Bonds 6.63 12/15/22 2,630,000 d 1,689,775 Intelsat Jackson Holdings, Gtd. Notes 7.25 10/15/20 4,835,000 4,254,800 Intelsat Luxembourg, Gtd. Bonds 7.75 6/1/21 6,100,000 2,882,250 Midcontinent Communications & Midcontinent Finance, Gtd. Notes 6.88 8/15/23 3,490,000 b 3,551,075 Neptune Finco, Sr. Unscd. Notes 10.13 1/15/23 2,205,000 b 2,304,225 RCN Telecom Services, Sr. Unscd. Notes 8.50 8/15/20 5,920,000 b 6,001,400 Virgin Media Finance, Gtd. Notes 6.38 4/15/23 2,815,000 b 2,867,781 Virgin Media Finance, Gtd. Notes 6.00 10/15/24 1,330,000 b 1,331,663 Wave Holdco, Sr. Unscd. Notes 8.25 7/15/19 1,995,000 b 1,935,150 Chemicals - 3.5% Consolidated Energy Finance, Gtd. Notes 6.75 10/15/19 3,211,000 b 3,085,610 Eco Services, Sr. Unscd. Notes 8.50 11/1/22 2,310,000 b 1,975,050 Hexion, Scd. Notes 9.00 11/15/20 1,570,000 608,375 Hexion, Sr. Scd. Notes 8.88 2/1/18 3,360,000 2,385,600 9 STATEMENT OF INVESTMENTS (continued) Bonds and Notes - 93.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Chemicals - 3.5% (continued) Hexion, Sr. Scd. Notes 6.63 4/15/20 3,445,000 2,695,713 INEOS Group Holdings, Scd. Notes 5.88 2/15/19 4,160,000 b,d 4,050,800 Pinnacle Operating, Scd. Notes 9.00 11/15/20 3,420,000 b 3,223,350 Platform Specialty Products, Bonds 10.38 5/1/21 3,215,000 b 3,215,000 Trinseo Materials Operating SCA, Sr. Unscd. Notes EUR 6.38 5/1/22 2,590,000 b 2,806,253 Trinseo Materials Operating SCA, Sr. Unscd. Notes 6.75 5/1/22 4,425,000 b 4,369,687 Tronox Finance, Gtd. Notes 6.38 8/15/20 4,455,000 2,703,294 Univar, Sr. Unscd. Notes 6.75 7/15/23 3,690,000 b,d 3,376,350 Construction Machinery - 1.4% Ahern Rentals, Scd. Notes 7.38 5/15/23 6,150,000 b 4,996,875 Ashtead Capital, Scd. Notes 6.50 7/15/22 2,027,000 b 2,123,283 H&E Equipment Services, Gtd. Notes 7.00 9/1/22 4,245,000 d 4,181,325 Jurassic Holdings III, Scd. Notes 6.88 2/15/21 4,035,000 b 2,441,175 Consumer Cyclical Services - 1.5% Interval Acquisition, Gtd. Notes 5.63 4/15/23 3,940,000 b 3,930,150 Reliance Intermediate, Sr. Scd. Notes 6.50 4/1/23 4,819,000 b 5,035,855 West, Gtd. Notes 5.38 7/15/22 6,905,000 b 5,981,456 Consumer Products - .5% Energizer Holdings, Sr. Unscd. Notes 5.50 6/15/25 2,685,000 b 2,530,613 Tempur Sealy International, Notes 5.63 10/15/23 2,610,000 b 2,649,150 Diversified Manufacturing - 1.1% Automation Tooling Systems, Sr. Unscd. Notes 6.50 6/15/23 2,200,000 b 2,233,000 Gardner Denver, Sr. Unscd. Notes 6.88 8/15/21 3,505,000 b,d 2,698,850 Griffon, Gtd. Notes 5.25 3/1/22 3,170,000 3,035,275 WESCO Distribution, Notes 5.38 12/15/21 3,315,000 3,198,975 Electric - 4.2% AES, Sr. Unscd. Notes 7.38 7/1/21 5,420,000 5,555,500 10 Bonds and Notes - 93.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Electric - 4.2% (continued) Calpine, Sr. Scd. Notes 6.00 1/15/22 3,630,000 b 3,765,000 Calpine, Sr. Scd. Notes 7.88 1/15/23 1,000 b 1,070 Calpine, Sr. Unscd. Notes 5.38 1/15/23 3,400,000 3,068,500 Calpine, Sr. Unscd. Notes 5.75 1/15/25 2,500,000 2,215,625 Dynegy, Gtd. Notes 6.75 11/1/19 1,700,000 1,606,500 Dynegy, Gtd. Notes 7.38 11/1/22 3,320,000 2,905,000 Dynegy, Gtd. Notes 7.63 11/1/24 4,230,000 d 3,636,954 NRG Energy, Gtd. Notes 7.88 5/15/21 4,090,000 3,854,825 NRG Energy, Gtd. Notes 6.25 7/15/22 7,860,000 6,736,020 NRG Energy, Gtd. Notes 6.63 3/15/23 3,250,000 2,835,625 Talen Energy Supply, Sr. Unscd. Notes 6.50 6/1/25 6,965,000 b,d 4,631,725 Energy - 8.0% Antero Resources, Gtd. Notes 5.13 12/1/22 5,510,000 d 4,215,150 Antero Resources, Gtd. Notes 5.63 6/1/23 1,160,000 b,d 910,600 Bonanza Creek Energy, Gtd. Notes 6.75 4/15/21 4,297,000 2,621,170 Carrizo Oil & Gas, Gtd. Notes 7.50 9/15/20 6,395,000 5,619,606 Carrizo Oil & Gas, Gtd. Notes 6.25 4/15/23 725,000 d 590,875 Chesapeake Energy, Notes 8.00 12/15/22 2,921,900 b,d 1,446,341 Crestwood Midstream Partners, Gtd. Bonds 6.13 3/1/22 5,290,000 3,703,000 Crestwood Midstream Partners, Gtd. Notes 6.25 4/1/23 1,480,000 b 1,039,700 Diamondback Energy, Gtd. Notes 7.63 10/1/21 2,971,000 3,015,565 Eclipse Resources, Gtd.Notes 8.88 7/15/23 3,685,000 b 1,778,013 Ferrellgas, Sr. Unscd. Notes 6.75 1/15/22 6,686,000 5,666,385 Ferrellgas Partners, Sr. Unscd. Notes 8.63 6/15/20 1,585,000 1,497,825 Forum Energy Technologies, Gtd. Notes 6.25 10/1/21 5,395,000 4,504,825 Genesis Energy, Gtd. Bonds 5.63 6/15/24 3,370,000 2,578,050 Genesis Energy, Gtd. Notes 5.75 2/15/21 3,540,000 3,009,000 Genesis Energy, Gtd. Notes 6.75 8/1/22 350,000 299,250 11 STATEMENT OF INVESTMENTS (continued) Bonds and Notes - 93.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Energy - 8.0% (continued) Jones Energy Holdings, Gtd. Notes 6.75 4/1/22 6,232,000 3,521,080 Laredo Petroleum, Gtd. Notes 5.63 1/15/22 3,400,000 d 2,975,000 Matador Resources, Notes 6.88 4/15/23 3,675,000 3,436,125 Northern Oil and Gas, Sr. Unscd. Notes 8.00 6/1/20 1,385,000 927,950 Northern Oil and Gas, Sr. Unscd. Notes 8.00 6/1/20 5,890,000 d 3,946,300 Rose Rock Midstream, Gtd. Notes 5.63 7/15/22 5,160,000 3,689,400 Rose Rock Midstream, Gtd. Notes 5.63 11/15/23 2,565,000 b 1,833,975 RSP Permian, Gtd. Notes 6.63 10/1/22 3,707,000 3,428,975 RSP Permian, Gtd. Notes 6.63 10/1/22 1,640,000 b 1,517,000 Sanchez Energy, Gtd. Notes 7.75 6/15/21 3,925,000 d 2,413,875 Sanchez Energy, Gtd. Notes 6.13 1/15/23 180,000 d 98,100 Targa Resources Partners, Notes 6.88 2/1/21 3,037,000 d 2,763,670 Unit, Gtd. Notes 6.63 5/15/21 7,700,000 5,582,500 Environmental - .7% ADS Waste Holdings, Gtd. Notes 8.25 10/1/20 7,050,000 Finance Companies - 8.0% AerCap Ireland Capital, Gtd. Bonds 4.63 7/1/22 950,000 963,063 AerCap Ireland Capital, Gtd. Notes 4.63 10/30/20 1,060,000 1,087,825 Aircastle, Sr. Unscd. Notes 5.50 2/15/22 2,350,000 2,414,625 American Capital, Sr. Unscd. Notes 6.50 9/15/18 4,265,000 b 4,408,944 CIT Group, Sr. Unscd. Notes 5.50 2/15/19 2,000,000 b,d 2,095,000 CIT Group, Sr. Unscd. Notes 5.00 8/15/22 3,665,000 3,772,678 Garfunkelux Holdco 2, Bonds GBP 11.00 11/1/23 2,480,000 b,d 3,701,738 Garfunkelux Holdco 3, Bonds GBP 8.50 11/1/22 2,290,000 b 3,422,357 Hub Holdings, Sr. Unscd. Notes 8.13 7/15/19 7,755,000 b 7,289,700 HUB International, Sr. Unscd. Notes 7.88 10/1/21 4,755,000 b 4,291,387 International Lease Finance, Sr. Unscd. Notes 8.25 12/15/20 7,840,000 9,290,400 International Lease Finance, Sr. Unscd. Notes 8.63 1/15/22 2,395,000 2,906,931 12 Bonds and Notes - 93.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Finance Companies - 8.0% (continued) KCG Holdings, Sr. Scd. Notes 6.88 3/15/20 3,750,000 b 3,393,750 Ladder Capital Finance Holdings, Sr. Unscd. Notes 7.38 10/1/17 5,385,000 5,385,000 Provident Funding Associates, Gtd. Notes 6.75 6/15/21 5,340,000 b 5,193,150 Quicken Loans, Gtd. Notes 5.75 5/1/25 8,045,000 b,d 7,693,031 USI, Sr. Unscd. Notes 7.75 1/15/21 7,865,000 b 7,579,894 York Risk Services Holding, Gtd. Notes 8.50 10/1/22 4,630,000 b 3,813,962 Food and Beverage - 1.4% Acosta, Sr. Unscd. Notes 7.75 10/1/22 3,455,000 b 3,057,675 JBS USA Finance, Sr. Unscd. Notes 5.75 6/15/25 2,895,000 b 2,533,125 Post Holdings, Gtd. Notes 7.38 2/15/22 5,230,000 d 5,471,887 Post Holdings, Gtd. Notes 8.00 7/15/25 2,485,000 b 2,640,313 Gaming - 3.1% Boyd Gaming, Gtd. Notes 6.88 5/15/23 4,880,000 5,038,600 International Game Technology, Sr. Scd. Notes 6.25 2/15/22 6,070,000 b 5,705,800 MGM Resorts International, Gtd. Notes 7.75 3/15/22 4,377,000 d 4,666,976 MGM Resorts International, Gtd. Notes 6.00 3/15/23 1,813,000 d 1,803,935 Penn National Gaming, Sr. Unscd. Notes 5.88 11/1/21 5,495,000 d 5,357,625 Scientific Games International, Gtd. Notes 10.00 12/1/22 11,070,000 7,915,050 Health Care - 9.4% Capsugel, Sr. Unscd. Notes 7.00 5/15/19 6,164,000 b 6,021,457 CHS/Community Health Systems, Gtd. Notes 6.88 2/1/22 3,480,000 d 3,319,050 ConvaTec Finance International, Sr. Unscd. Notes 8.25 1/15/19 7,710,000 b 7,199,212 DPx Holdings, Sr. Unscd. Notes 7.50 2/1/22 4,890,000 b 4,786,087 Endo Finance, Gtd. Notes 6.00 7/15/23 3,395,000 b 3,395,000 HCA, Gtd. Notes 7.50 2/15/22 6,310,000 7,019,875 HCA, Sr. Scd. Notes 5.00 3/15/24 3,400,000 3,400,000 HCA Holdings, Sr. Unscd. Notes 6.25 2/15/21 3,200,000 3,400,000 13 STATEMENT OF INVESTMENTS (continued) Bonds and Notes - 93.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Health Care - 9.4% (continued) Hill-Rom Holdings, Notes 5.75 9/1/23 3,910,000 b 4,007,750 Jaguar Holding Company II, Gtd. Notes 6.38 8/1/23 3,725,000 b 3,641,187 JLL/Delta Dutch Pledgeco, Sr. Unscd. Notes 8.75 5/1/20 2,741,000 b 2,651,918 Kindred Healthcare, Gtd. Notes 6.38 4/15/22 4,345,000 3,622,644 Kindred Healthcare, Notes 8.75 1/15/23 3,880,000 3,584,150 LifePoint Health, Notes 5.88 12/1/23 880,000 d 895,400 Surgical Care Affiliates, Gtd. Notes 6.00 4/1/23 3,945,000 b 3,866,100 Tenet Healthcare, Notes 5.00 3/1/19 1,115,000 c 1,034,163 Tenet Healthcare, Sr. Unscd. Notes 8.13 4/1/22 9,085,000 9,107,712 Tenet Healthcare, Sr. Unscd. Notes 6.75 6/15/23 4,840,000 d 4,498,175 Valeant Pharmaceuticals International, Gtd. Notes 6.75 8/15/18 5,750,000 b 5,727,000 Valeant Pharmaceuticals International, Gtd. Notes 6.38 10/15/20 2,700,000 b 2,619,000 Valeant Pharmaceuticals International, Gtd. Notes 7.50 7/15/21 2,750,000 b 2,756,875 Valeant Pharmaceuticals International, Gtd. Notes 6.75 8/15/21 2,170,000 b 2,104,900 Valeant Pharmaceuticals International, Gtd. Notes 5.63 12/1/21 385,000 b 356,125 Valeant Pharmaceuticals International, Gtd. Notes 5.50 3/1/23 1,200,000 b 1,062,000 VRX Escrow, Sr. Unscd. Notes 6.13 4/15/25 2,695,000 b 2,412,025 Home Construction - 2.8% Ashton Woods USA/Finance, Sr. Unscd. Notes 6.88 2/15/21 5,323,000 b 4,551,165 Brookfield Residential Properties, Gtd. Notes 6.50 12/15/20 5,435,000 b 5,265,156 Shea Homes, Sr. Unscd. Notes 5.88 4/1/23 2,184,000 b 2,249,520 Shea Homes Funding, Gtd. Notes 6.13 4/1/25 1,560,000 b 1,610,700 Taylor Morrison Communications, Gtd. Notes 5.88 4/15/23 3,730,000 b 3,702,025 TRI Pointe Holdings, Sr. Unscd. Notes 5.88 6/15/24 895,000 874,863 Weekley Homes, Sr. Unscd. Notes 6.00 2/1/23 4,122,000 3,895,290 William Lyon Homes, Gtd. Notes 8.50 11/15/20 5,290,000 5,620,625 14 Bonds and Notes - 93.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Industrial Services - 2.4% AECOM, Notes 5.75 10/15/22 3,172,000 3,279,055 Algeco Scotsman Global Finance, Sr. Scd. Notes 8.50 10/15/18 3,570,000 b 3,007,725 Algeco Scotsman Global Finance, Sr. Scd. Notes EUR 9.00 10/15/18 170,000 151,503 Galapagos Holding, Sr. Scd. Notes EUR 7.00 6/15/22 5,750,000 b 5,469,552 Hillman Group, Sr. Unscd. Notes 6.38 7/15/22 5,100,000 b 4,258,500 StoneMor Partners, Gtd. Notes 7.88 6/1/21 2,645,000 2,737,575 Zachry Holdings, Sr. Unscd. Notes 7.50 2/1/20 4,655,000 b 4,585,175 Materials - .9% Mercer International, Gtd. Notes 7.75 12/1/22 4,295,000 4,359,425 Sappi Papier Holding, Sr. Scd. Notes 6.63 4/15/21 3,945,000 b 4,004,175 Media Entertainment - 3.5% Clear Channel Worldwide Holdings, Gtd. Notes, Ser. A 7.63 3/15/20 625,000 571,094 Clear Channel Worldwide Holdings, Gtd. Notes, Ser. B 6.50 11/15/22 2,640,000 2,583,900 ClubCorp Club Operations, Gtd. Notes 8.25 12/15/23 4,435,000 b 4,368,475 Entertainment One, Sr. Scd. Bonds GBP 6.88 12/15/22 1,700,000 b 2,506,155 Gray Television, Gtd. Notes 7.50 10/1/20 6,290,000 d 6,486,562 iHeartCommunications, Gtd. Notes 14.00 2/1/21 4,183,692 1,160,975 iHeartCommunications, Sr. Scd. Notes 9.00 12/15/19 3,935,000 2,887,306 Nexstar Broadcasting, Gtd. Notes 6.88 11/15/20 5,200,000 5,336,500 Sinclair Television Group, Gtd. Notes 6.38 11/1/21 2,105,000 2,178,675 Sinclair Television Group, Gtd. Notes 5.63 8/1/24 2,140,000 b 2,089,175 Townsquare Media, Sr. Notes 6.50 4/1/23 3,869,000 b,d 3,554,644 Metals and Mining - 1.1% ArcelorMittal, Sr. Unscd. Bonds 10.85 6/1/19 3,767,000 c 3,550,397 Global Brass & Copper, Sr. Scd. Notes 9.50 6/1/19 2,745,000 2,916,563 Steel Dynamics, Notes 6.38 8/15/22 3,955,000 3,816,575 15 STATEMENT OF INVESTMENTS (continued) Bonds and Notes - 93.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Packaging - 5.2% Albea Beauty Holdings, Sr. Scd. Notes 8.38 11/1/19 6,592,000 b 6,888,640 Ardagh Finance Holdings, Sr. Unscd. Notes 8.63 6/15/19 5,787,771 b 5,733,482 Ardagh Packaging Finance, Gtd. Notes 6.75 1/31/21 7,750,000 b 7,478,750 Beverage Packaging Holdings II, Gtd. Notes 6.00 6/15/17 3,350,000 b 3,253,688 BWAY Holding, Sr. Unscd. Notes 9.13 8/15/21 12,965,000 b 12,187,100 Horizon Holdings I, Sr. Unscd. Notes EUR 7.25 8/1/23 1,670,000 b 1,887,459 Horizon Holdings I, Sr. Unscd. Notes EUR 7.25 8/1/23 1,000,000 1,130,215 Reynolds Group, Gtd. Notes 8.50 5/15/18 1,500,000 c 1,485,000 Reynolds Group, Gtd. Notes 9.88 8/15/19 1,941,000 1,957,984 Signode Industrial Group, Gtd. Notes 6.38 5/1/22 9,825,000 b 8,400,375 Retailers - 2.1% Argos Merger Sub, Sr. Unscd. Notes 7.13 3/15/23 5,190,000 b 5,158,860 Dollar Tree, Gtd. Notes 5.75 3/1/23 4,070,000 b 4,232,800 DriveTime Automotive Group, Sr. Scd. Notes 8.00 6/1/21 4,730,000 b,d 4,233,350 Neiman Marcus Group, Gtd. Notes 8.00 10/15/21 3,835,000 b 2,857,075 Neiman Marcus Group, Gtd. Notes 8.75 10/15/21 1,030,000 b 643,750 Party City Holdings, Notes 6.13 8/15/23 1,315,000 b,d 1,282,125 Rite Aid, Gtd. Notes 6.13 4/1/23 2,015,000 b 2,093,081 Technology - 5.7% Alcatel-Lucent USA, Gtd. Notes 6.75 11/15/20 1,861,000 b 1,968,008 Alcatel-Lucent USA, Sr. Unscd. Notes 6.45 3/15/29 2,575,000 2,616,844 Audatex North America, Gtd. Notes 6.00 6/15/21 1,920,000 b 1,941,600 Audatex North America, Gtd. Notes 6.13 11/1/23 2,960,000 b 2,989,600 CDW Finance, Gtd. Bonds 6.00 8/15/22 4,570,000 4,838,487 Commscope, Sr. Scd. Notes 4.38 6/15/20 2,005,000 b 2,025,050 Commscope Tech Finance, Sr. Scd. Notes 6.00 6/15/25 3,300,000 b 3,184,500 Ensemble S Merger Sub, Sr. Notes 9.00 9/30/23 4,230,000 b 4,103,100 16 Bonds and Notes - 93.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Technology - 5.7% (continued) First Data, Gtd. Notes 7.00 12/1/23 8,315,000 b 8,335,787 First Data, Sr. Scd. Notes 6.75 11/1/20 442,000 b 464,653 Infor Software Parent, Gtd. Notes 7.13 5/1/21 6,245,000 b 4,535,431 Infor US, Gtd. Notes 6.50 5/15/22 3,800,000 b 3,220,500 Micron Technology, Sr. Unscd. Notes 5.88 2/15/22 2,500,000 2,440,625 Plantronics, Gtd. Notes 5.50 5/31/23 3,505,000 b 3,496,237 Riverbed Technology, Gtd. Notes 8.88 3/1/23 5,839,000 b 5,422,971 Sabre Global, Gtd. Notes 5.38 4/15/23 2,670,000 b 2,670,000 Sabre Global, Notes 5.25 11/15/23 1,620,000 b 1,609,875 Transportation Services - 1.4% Navios Maritime Acquisition, Sr. Scd. Notes 8.13 11/15/21 6,265,000 b 5,489,706 Navios Maritime Holdings Finance, Sr. Scd. Notes 7.38 1/15/22 3,177,000 b 1,600,414 Navios South American Logistics, Gtd. Notes 7.25 5/1/22 5,890,000 b 3,880,037 XPO Logistics, Gtd. Notes 6.50 6/15/22 3,040,000 b,d 2,823,400 Wireless Communications - 6.3% Altice, Gtd. Notes 7.75 5/15/22 7,925,000 b 7,172,125 Altice, Gtd. Notes 7.63 2/15/25 1,150,000 b 994,750 Digicel, Gtd. Notes 6.75 3/1/23 3,150,000 b 2,646,000 Digicel Group, Sr. Unscd. Notes 8.25 9/30/20 4,845,000 b 4,021,350 Digicel Group, Sr. Unscd. Notes 7.13 4/1/22 2,200,000 b 1,661,000 Numericable-SFR, Sr. Scd. Bonds 6.00 5/15/22 4,320,000 b 4,201,200 Numericable-SFR, Sr. Scd. Bonds 6.25 5/15/24 3,435,000 b 3,323,362 Sprint, Gtd. Notes 7.88 9/15/23 1,980,000 1,491,930 Sprint Capital, Notes 6.90 5/1/19 1,905,000 1,562,100 Sprint Communications, Gtd. Notes 9.00 11/15/18 4,235,000 b 4,467,925 Sprint Communications, Gtd. Notes 7.00 3/1/20 3,870,000 b 3,889,350 Sprint Communications, Sr. Unscd. Notes 7.00 8/15/20 5,055,000 3,917,625 17 STATEMENT OF INVESTMENTS (continued) Bonds and Notes - 93.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Wireless Communications - 6.3% (continued) Sprint Communications, Sr. Unscd. Notes 11.50 11/15/21 2,525,000 2,335,625 T-Mobile USA, Bonds 6.50 1/15/26 1,025,000 1,037,290 T-Mobile USA, Gtd. Bonds 6.63 4/28/21 3,080,000 3,203,200 T-Mobile USA, Gtd. Bonds 6.73 4/28/22 3,735,000 3,903,075 T-Mobile USA, Gtd. Bonds 6.84 4/28/23 4,080,000 4,233,000 T-Mobile USA, Gtd. Bonds 6.50 1/15/24 3,465,000 3,542,962 Wind Acquisition Finance, Scd. Notes 7.38 4/23/21 3,815,000 b 3,614,712 Wireline Communications - 3.3% CenturyLink, Sr. Unscd. Notes, Ser. V 5.63 4/1/20 5,000 4,963 CenturyLink, Sr. Unscd. Notes, Ser. W 6.75 12/1/23 4,605,000 4,334,456 Communications Sales & Leasing, Gtd. Notes 8.25 10/15/23 545,000 463,250 Frontier Communications, Sr. Unscd. Notes 6.25 9/15/21 3,270,000 2,787,675 Frontier Communications, Sr. Unscd. Notes 8.75 4/15/22 3,550,000 3,301,500 Frontier Communications, Sr. Unscd. Notes 10.50 9/15/22 4,430,000 b 4,424,462 Frontier Communications, Sr. Unscd. Notes 7.13 1/15/23 1,005,000 871,838 Frontier Communications, Sr. Unscd. Notes 7.63 4/15/24 1,865,000 1,575,925 Frontier Communications, Sr. Unscd. Notes 11.00 9/15/25 3,295,000 b 3,270,288 Level 3 Financing, Notes 5.38 1/15/24 2,200,000 b 2,216,500 Sable International Finance, Gtd. Notes 6.88 8/1/22 3,700,000 b 3,589,000 Windstream, Gtd. Notes 7.75 10/15/20 1,310,000 d 1,108,588 Windstream, Gtd. Notes 7.75 10/1/21 4,185,000 3,313,997 Windstream Services, Notes 7.88 11/1/17 990,000 1,017,730 Total Bonds and Notes (cost $1,006,482,778) Floating Rate Loan Interests - 2.1% Consumer Discretionary - .1% Camping World, Term Loan 5.25 2/20/20 1,275,000 c Financials - .3% Asurion, Incremental Tranche B-1 Term Loan 5.00 5/24/19 3,555,000 c 18 Floating Rate Loan Interests - 2.1% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Health Care - .3% Concordia Healthcare, Term Loan 5.25 10/21/21 3,490,000 c Industrials - .5% Neff Rentals, Second Lien Closing Date Loan 7.25 5/21/21 5,540,000 c Transportation Services - .6% XPO Logistics, Term Loan 5.50 10/27/21 5,580,000 c Wireline Communications - .3% Communications Sales & Leasing,
